Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 06/24/2021. Currently, claims 1-20 are pending.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 13, the term “fate” seems to be “gate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
In the independent claims, the newly added limitations says “the first active region is displaced from the second active region in a first horizontal direction…and wherein a first gate region of the first multi-gate FET and a second gate region of the second multi-gate FET extend in the first horizontal direction”, whereas, in the specification, it appears to only say the active regions “do not fully overlap…” (For example see paragraphs [0013], [0020] and [0026] of the specification). Further clarification or appropriate corrections are required.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann et al. (Pub. No. US 2021/0043630 A), Liebmann in view of Jung (Pub. No. US 2017/0098641 A1).
Regarding claim 1, Liebmann discloses a semiconductor device, comprising: a first multi-gate field effect transistor (FET) “P1” (or ”P2”) disposed over a substrate, the first multi-gate FET including a first active region extending on a first horizontal plane; and a second multi-gate FET “N2” (or ”N1”) disposed over the first multi-gate FET, the second multi-gate FET including a second active region extending on a second horizontal plane parallel to the first horizontal plane; wherein the first active region and the second active region do 
Liebmann does not specifically show the first active region being displaced from the second active region in a first horizontal direction when viewed from a vertical direction perpendicular to the first horizontal plane, and wherein a first gate region of the first multi-gate FET and a second gate region of the second multi-gate FET extend in the first horizontal direction.
Jung, in the same field of endeavor, shows (in Figs. 3-14 and paragraphs [0041]-[0048]) the first active region ACT11 being displaced from the second active region ACT12 in a first horizontal direction when viewed from a vertical direction perpendicular to the first horizontal plane, and wherein a first gate region 11/21/31 of the first multi-gate FET and a second gate region 41/51/61 of the second multi-gate FET extend in the first horizontal direction to shrink devices in size while preventing electrical short between internal patterns, which requires critical dimension uniformity and line edge roughness of a pattern (Jung: paragraphs [0002]-[0003]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the first active region being displaced from the second active region in a first horizontal direction when viewed from a vertical direction perpendicular to the first horizontal plane, and wherein a first gate region of the first multi-gate FET and a second gate region of the second multi-gate FET extend in the first 
Regarding claim 2, Liebmann in view of Jung teaches the semiconductor device of claim 1, wherein the first active region and the second active region have different conductivity types from each other (Liebmann: Figs. 2A-4 and paragraph [0037]).
Regarding claim 3, Liebmann in view of Jung teaches the semiconductor device of claim 1, wherein a first projection of the second active region on the first horizontal plane partially overlaps with the first active region (Liebmann: Figs. 2A-4 and paragraphs [0034]-[0038]).
Regarding claim 4, Liebmann in view of Jung teaches the semiconductor device of claim 1, wherein a first projection of the second active region on the first horizontal plane and the first active region do not overlap (Liebmann: Figs. 2A-4 and paragraphs [0034]-[0038]).
Regarding claim 6, Liebmann in view of Jung teaches the semiconductor device of claim 1, wherein a first area of the first active region is equal to a second area of the second active region (Liebmann: Figs. 2A-4 and paragraphs [0013]-[0014], [0042], [0059], [0067], [0070], [0078]).
Regarding claim 10, Liebmann in view of Jung teaches the semiconductor device of claim 1, wherein the first gate region is adjacent to a plurality of side surfaces of the first active region, and the second gate region is adjacent to a plurality of side surfaces of the second active region (Liebmann: Figs. 2A-4).
Regarding claim 11, Liebmann in view of Jung teaches the semiconductor device of claim 10, wherein the first gate region “G1” and the second gate region “G4” are separate (Liebmann: Figs. 2A-4 and paragraphs [0034]-[0064]).
Regarding claim 12, Liebmann in view of Jung teaches the semiconductor device of claim 10, wherein the first gate region “G1” and the second gate region “G2” are connected (Liebmann: Figs. 2A-4 and paragraphs [0034]-[0064]).
Regarding claim 15, Liebmann discloses a semiconductor device, comprising: a substrate; a first multi-gate FET “P1” (or ”P2”) disposed over the substrate, the first multi-gate FET including a first active region extending on a first horizontal plane parallel to the substrate and having a first projection of the first active region on the substrate; and a second multi-gate FET “N2” (or ”N1”) disposed over the first multi-gate FET, the second multi-gate FET including a second active region extending on a second horizontal plane parallel to the substrate and having a second projection of the second active region on the substrate; wherein the first projection and the second projection do not fully overlap (Liebmann: Figs. 2A-4 and paragraphs [0034]-[0084]). 
Liebmann does not specifically show the first active region being displaced from the second active region in a first horizontal direction when viewed from a vertical direction perpendicular to the first horizontal plane, and wherein a first gate region of the first multi-gate FET and a second gate region of the second multi-gate FET extend in the first horizontal direction.

Therefore, it would have been obvious to one of ordinary skill in the art to have the first active region being displaced from the second active region in a first horizontal direction when viewed from a vertical direction perpendicular to the first horizontal plane, and wherein a first gate region of the first multi-gate FET and a second gate region of the second multi-gate FET extend in the first horizontal direction, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 16, Liebmann in view of Jung teaches the semiconductor device of claim 15, wherein the first projection and the second projection do not overlap (Liebmann: Figs. 2A-4 and paragraphs [0034]-[0038]).
Regarding claim 17, Liebmann in view of Jung teaches the semiconductor device of claim 15, wherein the first projection and the second projection partially overlap (Liebmann: Figs. 2A-4 and paragraphs [0034]-[0038]).
Regarding claim 18, Liebmann discloses a method for forming a semiconductor device, comprising: forming a first multi-gate FET “P1” (or ”P2”)  disposed over a substrate, the first multi-gate FET including a first active region extending on a first horizontal plane; and forming a second multi-gate FET “N2” (or ”N1”) disposed over the first multi-gate FET, the second multi-gate FET including a second active region extending on a second horizontal plane parallel to the first horizontal plane, wherein the first active region and the second active region do not fully overlap when viewed from a vertical direction perpendicular to the first horizontal plane (Liebmann: Figs. 2A-4 and paragraphs [0034]-[0084]). 
Liebmann does not specifically show the first active region being displaced from the second active region in a first horizontal direction when viewed from a vertical direction perpendicular to the first horizontal plane, and wherein a first gate region of the first multi-gate FET and a second gate region of the second multi-gate FET extend in the first horizontal direction.
Jung, in the same field of endeavor, shows (in Figs. 3-14 and paragraphs [0041]-[0048]) the first active region ACT11 being displaced from the second active region ACT12 in a first horizontal direction when viewed from a vertical direction perpendicular to the first horizontal plane, and wherein a first gate region 11/21/31 of the first multi-gate FET and a second gate region 41/51/61 of the second multi-gate FET extend in the first horizontal direction to shrink devices in size while preventing electrical short between internal patterns, which requires critical dimension uniformity and line edge roughness of a pattern (Jung: paragraphs [0002]-[0003]).

Regarding claim 19, Liebmann in view of Jung teaches the method of claim 18, wherein the first active region and the second active region have different conductivity types from each other (Liebmann: Figs. 2A-4 and paragraph [0037]).
Regarding claim 20, Liebmann in view of Jung teaches the semiconductor device of claim 18, wherein a first projection of the second active region on the first horizontal plane partially overlaps with the first active region (Liebmann: Figs. 2A-4 and paragraphs [0034]-[0038]).

Claims 5, 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann in view of Jung, as applied above, and further in view of Vincent et al. (Pub. No. US 2021/0074350 A1), herein Vincent.
	Regarding claims 5, 7 and 13-14, the previous combination does not specifically say “a first area of the first active region is smaller than a second area of the second active region”, “a first area of the first active region is larger than a second area of the second active region”, “a first width of the first active region is equal to a second width of the second 
	However, in the same field of endeavor, Vincent teaches a criss-crossed transistors wherein “a first area of the first active region is smaller than a second area of the second active region”, “a first area of the first active region is larger than a second area of the second active region”, “a first width of the first active region is equal to a second width of the second active region”, or “a first width of the first active region is different from a second width of the second active region” (Vincent: Fig. 3 and paragraphs [0055]-[0060]).  
	Therefore, it would have been obvious to one of ordinary skill in the art to have “a first area of the first active region is smaller than a second area of the second active region”, “a first area of the first active region is larger than a second area of the second active region”, “a first width of the first active region is equal to a second width of the second active region”, or “a first width of the first active region is different from a second width of the second active region”, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  
 
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claim 8, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a first metal contact region disposed over the first active region and a second metal contact region disposed over the first active region, and the second multi-gate FET further including a third metal contact region disposed over the second active region and a fourth metal contact region disposed over the second active region, wherein the first metal contact region and the third metal contact region do not fully overlap when viewed from the vertical direction, and the first metal contact region and the fourth metal contact region do not fully overlap when viewed from the vertical direction. Claim 9 is included likewise as it depends from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 6, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813